Citation Nr: 1414780	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-48 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a July 2013 hearing by the undersigned Veterans Law Judge (VLJ) held sitting at the RO.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected bilateral hearing loss is rated as noncompensable.  He asserts that a higher rating is warranted.

The Board notes that the most recent VA audiological examination was conducted in March 2010, over four years ago.  At his July 2013 Travel Board hearing, the Veteran testified that his hearing loss had worsened since his March 2010 VA examination.  This is supported by VA treatment records which reveal that the Veteran was outfitted for hearing aids since the March 2010 examination in July 2010.  Therefore, VA is required to afford the Veteran a contemporaneous VA examination to assess the current severity of his bilateral hearing loss disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In the report of such VA examination, the examiner must fully describe the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran from the Beckley VA Medical Center in Beckley, West Virginia, and any associated outpatient clinics, dated from October 2010 to the present, and associate them with the claims file.  All attempts to obtain those records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech discrimination percentage results derived using the Maryland CNC word list must be reported.  

The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


